DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 1-5, filed 07/13/2022), with respect to claims 1-7 and the specification have been fully considered. The specification is entered and accepted by the Examiner, since no new subject matter has been introduced. The amended claims 4-5 overcame the 35 USC 112 (f) interpretation by substituting the generic place holder “drawing member” by the claimed pull tab, which provides sufficient structure to define the limitations in more specific terms. Therefore, the previous interpretation of claim 4-5 under 35 USC 112 (f) is withdrawn. On the other hand, the Applicant’s arguments against the prior art of record are found not persuasive. The Examiner fiends that the amended claim 1 do not overcome the rejections under 35 U.S.C. 103 over the prior art of record. However, the Examiner withdraw the rejections presented in the Office Action filed on 04/14/2022; in order to introduce new ground of rejections relying on the prior art of record. Upon careful consideration, new grounds of rejections of claims 1-7 under 35 U.S.C. 103 are defended by the Examiner in this Office Action. 

Regarding claim 1, the Applicant traverses that the applied prior art does not teach or suggest a powder picking hole for picking powder. In this case the applicant traverses that Wheaton (US20150075555A1), prior art of record, does not teach a powder picking hole for picking powder, (Figure 1, member 3; [0056]), as cited by the Examiner, and instead teaches a cosmetic-holding well (3). The Examiner acknowledges the applicant’s remark with respect to this limitation. However, the Examiner upholds that Wheaton teaches the aforementioned powder picking hole; since Wheaton teaches a hole formed by the area inside the frame (17) as seem in (Examiner Figure 1/Wheaton Figure 1). The Examiner notes that it is clear in Wheaton’s disclosure that a hole is present above the well (3) and enclosed by frame (17) in order to allow a user to have access to the cosmetic (Figure 1, members 3 and 17; [0056]). Please see below, the new grounds of rejections of claims 1-7 under 35 U.S.C. 103 as being unpatentable over the prior art of record.     

The Applicant argues that the Examiner conceded that Wheaton does not teach a mirror fitted and inserted into the flip cover portion. The Examiner disagree with this remark, since the Examiner stated in the Office action filed on 04/14/2022 that Wheaton discloses a mirror (Figure 1, member 6; [0054]) fitted and inserted into the flip cover portion (page 4 of the Office Action filed on 04/14/2022). On the other hand, the Examiner acknowledges that in the aforementioned Office Action the Examiner considered that Wheaton did not teach a mirror capable of being drawn out, with a mirror viewing hole, for viewing the mirror, formed in the flip cover portion. However, upon careful consideration the Examiner notes that Wheaton does teach a mirror capable of being drawn out and a mirror viewing hole, for viewing the mirror, formed in the flip cover portion. Please see below, the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over the prior art of record.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton in view of Jensen (WO 9615961 A1).

Regarding claim 1, Wheaton discloses a powder container, which comprises “a body (100), the body (100) comprising a main body portion (11) and a flip cover portion (5) arranged along a lengthwise direction of the body, wherein a powder holder (13) for holding powder and capable of being drawn out is fitted and inserted into the main body portion (11); a powder picking hole (Examiner Figure 1/Wheaton Figure 1) for picking up powder is formed in the main body portion (11)” (Figure 1, members 100, 11, 5, 13, 3; [0054]). Wheaton teaches a powder picking hole, since in Wheaton’s disclosure a user would be able to access the cosmetic by using an applicator or the fingers once the cosmetic container is open ([0056]). Therefore, a hole is present in the area enclosed by frame 17, in order to allow the access to the cosmetic contained in the cosmetic well (3). Please see Examiner Figure 1/Wheaton Figure 1. Wheaton teaches “a mirror (6) capable of being drawn out is fitted and inserted into the flip cover portion” (5); since Wheaton discloses that the cover (5) carries an inwardly-facing mirror (6) removably mounted on the inner surface by a removable frame member (9) (Figure 1, members 6, 5 and 9; [0059]). The Examiner notes that Wheaton’s mirror is capable of being drawn out, since once the container is taken from the closed configuration to the open configuration the mirror would be drawn out, available at its position on the flip cover portion, for a user to see it. Additionally, Wheaton’s mirror is removably mounted ([0059]). Wheaton discloses “a mirror viewing hole (Examiner Figure 1/Wheaton Figure 1) being formed in the flip cover portion (5), the mirror viewing hole revealing at least a portion of the mirror such that an image of the user in the mirror is viewable through the mirror viewing hole by the user”. The Examiner notes that the mirror viewing hole disclosed by Wheaton has all the necessary structures to allow a user to see his/her reflection from the mirror through the mirror viewing hole. Wheaton, also, teaches “the body (100) is flipped and folded to form a box-like structure, and the flip cover portion (5) and the main body portion (11) are opposite each other in a vertical manner” (Figure 3, members 100, 5, and 11; [0054]). However, Wheaton fails to disclose “An environmentally friendly replaceable paper powder container”

On the other hand, Jensen teaches the “An environmentally friendly replaceable paper powder container” (page 2, lines 22-3 and page 3, lines 13-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton by incorporating the teachings of Jensen, to implement the claimed features; in order to provide a container which is environmentally benign and is a substantial advance in the art (page 3, lines 15-16).

    PNG
    media_image1.png
    500
    861
    media_image1.png
    Greyscale







[AltContent: textbox (Figure 1. Examiner Figure 1/Wheaton Figure 1)]

As per claim 6, Wheaton/Jensen discloses “wherein the body and the powder holder are both made of a paper material”; since Jensen discloses that its main components, as the base and the lid, are made of cardboard (page 3, lines 15-16). 

As per claim 7, Wheaton/Jensen teaches “a plurality of powder compartments (Wheaton: 14) are arranged within the powder holder (Wheaton: 13)” (Wheaton, Figure 1, members 14; [0060] and abstract).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wheaton/Jensen in view of CHOI SANG DO (KR20110111947 A), hereafter Sang Do.

Regarding claim 2, Wheaton/Jensen as combined above, discloses the use of a closure mechanism (Wheaton, Figure 1, member 8 and 15; [0054]), but fails to disclose “an insertion hole is formed in the middle bottom of the side edge part of the main body portion that is close to one end of the body, and the body further comprises an insertion plate formed by extending outward from the middle of the side edge of the other end of the body; and the insertion plate passes through the insertion hole by means of flipping and folding of the body and is inserted between the powder holder and the body, such that the body forms a box-like structure that is fixedly connected”.

However, Sang Do teaches a cosmetic container comprising “an insertion hole (150) is formed in the middle bottom of the side edge part of the main body portion (100) that is close to one end of the body (Examiner Figure 2/Sang Do Figure 1), and the body (Examiner Figure 2/Sang Do Figure 1) further comprises an insertion plate (131) formed by extending outward from the middle of the side edge of the other end of the body (Examiner Figure 2/Sang Do Figure 1)” (Figure 1, 3 and Examiner Figure 2/Sang Do Figure 1, members 150, 100; [0019]). Additionally, Sang Do teaches “the insertion plate (131) passes through the insertion hole (150) by means of flipping and folding of the body (Examiner Figure 2/Sang Do Figure 1) and is inserted between the powder holder (101) and the body (Examiner Figure 2/Sang Do Figure 1), such that the body (Examiner Figure 2/Sang Do Figure 1) forms a box-like structure that is fixedly connected” (Sang Do figure 3 and Examiner Figure 1 of Sang Do, members 131, 150 and 101; [0026]).

Wheaton/Jensen and Sang Do are considered to be analogous to the claimed invention because they are in the same field of cosmetic containers. Therefore, taking the combined teachings of Wheaton/Jensen and Sang Do as a whole, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton/Jensen to incorporate the teachings of SANG DO, by providing Wheaton/Jensen with an insertion hole formed in the middle bottom of the side edge part of the main body and an insertion plate formed by extending outward from the middle of the side edge of the other end of the body, with set forth elements; being this a case of simple substitution of one known element for another, such as substituting one closure means for another, to obtain predictable results (see MPEP 2143).

    PNG
    media_image2.png
    517
    1058
    media_image2.png
    Greyscale






[AltContent: textbox (Figure 2. Examiner Figure 2/Sang Do Figure 1)]


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wheaton/Jensen in view of Park (KR 1190041 B1). 

As per claim 3, Wheaton/Jensen, as combined above, discloses the powder holder (Wheaton: 13) arranged to be drawn out along a widthwise direction of the body (Figure 1, member 13; [0059])”, but fails to disclose the rest of the limitations as claimed.

However, Parke discloses a compact container where a mirror can be drawn out along a widthwise direction of the body (Figure 3; [0016]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Wheaton/Jensen with the teachings of Park of a mirror which can be drawn out along a widthwise direction of the body; as such modification would allow easier cleaning of the mirror ([0019]). 

By taking the combined teachings of Wheaton/Jensen and Park, as a whole, Wheaton/Jensen/Park teaches “wherein both the powder holder (Wheaton: 13) and mirror Wheaton: 6) are both arranged to be drawn out along a widthwise direction of the body”. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton/Jensen in view of Aronson (US 1782024 A).

Regarding claim 4, Wheaton/Jensen, as combined above, discloses wherein a main body gap (see below: Examiner Figure 3/Wheaton Figure 1) through which the powder holder (13, Wheaton) passes is formed on the side edge of the main body portion (11, Wheaton). However, Wheaton/Jensen fails to disclose a powder holder pull tab.  

On the other hand, Aronson teaches a slidable component of a powder container with a pull tab; since Aronson teaches a slidable mirror (19), which can be pulled using pull tab (20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton/Jensen by incorporating the teachings of Aronson, of a pull tab; in order to provide a structure to be able to drawn out slidable components of the container  through the side of the main body or the lid, since member (20) serves as a handle (Aronson: Figure 1, member 20; page 1, lines 62-63). Additionally, it would have been further obvious to place the pull tab of the modified device on the slidable powder holder, as such modification would merely involve a rearrangement of known parts, which is considered to be within the skills of the ordinary artisan, see MPEP 2144.04.

	Regarding claim 5, Wheaton/Jensen fails to disclose a flip cover gap and mirror with pull tab.   

    PNG
    media_image3.png
    617
    1420
    media_image3.png
    Greyscale
On the other hand, Aronson teaches “a flip cover gap (Examiner Figure 4/Aronson Figure 1) through which the mirror (19) passes is formed on the side edge of the flip cover portion (7), and a flip cover pull tab (20) exposed outside the flip cover portion (7) is disposed on the side edge of the mirror (19) that is close to the flip cover gap (Examiner Figure 4/Aronson Figure 1)” (Figure 1 and Examiner Figure 4/Aronson Figure 1, members 19, 7 and 20; page 1, lines 62-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton/Jensen by incorporating the teachings of Aronson, the slidable mirror with flip cover gap and pull tab; in order to provide a structure to be able to drawn out the mirror through the side of the flip cover, since member (20) serves as a pull tab for the mirror (Aronson: Figure 1, member 20; page 1, lines 62-63). 
[AltContent: textbox (Figure 3. Examiner Figure 3/Wheaton Figure 1)]

    PNG
    media_image4.png
    311
    806
    media_image4.png
    Greyscale





[AltContent: textbox (Figure 4. Examiner Figure 4/Aronson Figure 1)]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shpur (US-20210000241-A1)
Shpur discloses “An environmentally friendly replaceable paper powder container” ([0030]). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772            
/EDWARD MORAN/            Primary Examiner, Art Unit 3772